Citation Nr: 1450493	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 154	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to service connection for a disability manifested by thigh and leg cramping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1991 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability and service connection for disability manifested by thigh and leg cramping.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.

(The issue of service connection for a disability manifested by thigh and leg cramping is addressed in the remand that follows the decision below.)


FINDING OF FACT

In December 2013 correspondence, the Veteran stated that he wished to withdraw the issue of increased evaluation for his lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of increased evaluation for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the increased evaluation issue for the Veteran's lumbar spine disability was formally appealed to the Board by a May 2012 substantive appeal, VA Form 9.  That increased evaluation issue was certified to the Board in a November 2013 VA Form 8, Certification of Appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In a December 2012 written correspondence, the Veteran indicated that he wished to withdraw appeal of the issue of increased evaluation of his lumbar spine disability.  In light of this statement from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to that issue on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of the issue of increased evaluation for a lumbar spine disability is dismissed.


REMAND

At the Veteran's hearing, he indicated that he was being treated by the Atlanta and Kansas City VA Medical Centers, with the most recent treatment in Atlanta in March 2014 and the most recent treatment in Kansas City in May 2014.  A review of the claims file demonstrates that VA treatment records through October 2010 and January 2013 have been associated with the claims file respectively for those two facilities.  A remand is therefore necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Likewise, the Veteran submitted medical release authorizations during his hearing for two private physicians, Drs. K.W. and M.K.; on remand, attempts to assist the Veteran in obtaining those records should also be made.  See Id.

As the above issue is being remand, the Board notes that the AOJ should also issue proper VCAA notice to the Veteran regarding that issue on appeal.  A review of the claims file currently demonstrates that, while not legally incorrect, the letters do not adequately inform the Veteran with how to substantiate his claim on a secondary service connection basis.  Proper notice should be issued in order to cure this deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the Board finds that a VA examination of the Veteran's lower extremities should be scheduled.  The Board notes that the Veteran's last VA examination of his lumbar spine was in January 2013, at which time there was no objective evidence of any radiculopathy.  However, no specific VA examination of the Veteran's lower extremities for muscle and/or neurological disorders has been performed.  This is required to address the current nature of any muscle and/or neurological disorders found and whether the etiology of any such disorders is related to either the Veteran's period of military service or his already service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a muscle or neurological disorder of his lower extremities, to include as secondary to service-connected lumbar spine disability.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and should specifically inform him of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.

2.  Obtain any relevant VA treatment records from the Atlanta VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 2010 and associate those documents with the claims file.

3.  Obtain any relevant VA treatment records from the Kansas City VA Medical Center for the period prior to March 2001, for the period of April 2002 through August 2011, and since January 2013, and associate those documents with the claims file.  

(If any of the records for the above-noted periods are unavailable and further attempts to obtain those records would be futile, the Veteran should be so notified.)

4.  Ask the Veteran to identify any private treatment that he may have had for any muscle/neurological disorders of the lower extremities, which is not already of record, to specifically include Drs. K.W. and M.K.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Thereafter, schedule the Veteran for a VA examination of his lower extremities in order to determine whether any disability manifested by thigh and leg cramping is related to service or to his already service-connected lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all disorders affecting the lower extremities.  (The examiner should discuss whether the assessments in the VA treatment records of (1) leg cramping; (2) peripheral nerve disease; and (3) sciatica nerve syndrome, are appropriately diagnosed or whether such are inaccurate and if so, explain the reasoning for that conclusion.  The examiner should discuss those findings and conclusions in light of the several medical reviews in the claims file that do not demonstrate any neurological findings affecting lower extremities during examination of his lumbar spine disability, most recently in January 2013.)

If the examiner finds any disorder affecting the lower extremities, then, the examiner should opine as to whether any such disorder of the lower extremities more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the noted leg pain and cramping in December 1992 and January 1993.  

The examiner should additionally discuss whether any disorder began at that time and was continuous since service, as alleged by the Veteran.  The examiner should also discuss the Veteran's cramping complaints in a private July 2000 treatment record, throughout his VA treatment records, as well as his lay statements regarding the onset of his symptomatology and continuity of that symptomatology since discharge from service.  

If the examiner does not find that any disorder of the lower extremities is related to his military service on a direct basis, the examiner should opine whether any such disorder of the lower extremities is (a) caused by or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability.  In so discussing, the examiner should specifically state whether any alleged symptomatology regarding his lower extremities is related to his lumbar spine disability rather than a potassium deficiency, B-12 deficiency, or other noted reason in the Veteran's VA treatment records.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for disability manifested by thigh and leg cramping, to include as secondary to service-connected lumbar spine disability.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


